       Case 2:20-cv-00487-KG-CG Document 11 Filed 09/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MARISA ZUNIGA,

              Plaintiff,
v.                                                              CV No. 20-487 KG/CG

TRUEACCORD,

              Defendant.

                      ORDER TO SUBMIT CLOSING DOCUMENTS

     THIS MATTER is before the Court upon review of the record. Upon filing of the

Plaintiff’s Acceptance of Defendant’s Rule 68 Offer (the “Notice”), (Doc. 9), on

September 29, 2020, Plaintiff informed the Court of the parties’ full resolution of the

issues in this matter.

     IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than October 30, 2020.

     IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
